SCHWARTZ, Senior Judge.
This is an appeal from an order concerning the rents paid pendente lite by the tenant of a condominium office unit which divided them between the appellee condominium association, which had filed an action to foreclose its lien, see § 720.3085, Fla. Stat. (2010), and the appellant mortgagee Ocean Bank, which maintained a separate but contemporaneous action to foreclose its mortgage and an accompanying assignment of rents. See § 697.07, Fla. Stat. (2003); Howard Sav. Bank v. E. Fed. Corp., 614 So.2d 1162 (Fla.1993). We find no error except for that portion of the order which credits the association for the attorneys’ fees payable in its foreclosure proceedings. There is no basis for deducting this sum from the mortgagee-assign-ee’s share of the rents. See Velasquez v. Ettenheim, 89 So.3d 981 (Fla. 3d DCA 2012). To that extent, the order under review is reversed in part and the cause is remanded for adjustment of the respective award accordingly. Otherwise, the order is affirmed.
Affirmed in part; reversed in part.